—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Cannavo, J.), dated March 25, 1991, which granted the motions of the defendants Waverly Park Condominium and Somer Management for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with one bill of costs.
We find that the infant defendant’s intentional act of striking the infant plaintiff with a golf club constituted a supersed*203ing cause of the plaintiffs injury, and so attenuated any alleged negligence of Waverly Park Condominium and Somer Management from the ultimate injury that the imposition of liability on the landowner and its management company would be unreasonable (see, Elardo v Town of Oyster Bay, 176 AD2d 912; O’Britis v Peninsula Golf Course, 143 AD2d 123). Mangano, P. J. Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.